Citation Nr: 1446670	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  08-36 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to increases in the ratings for lumbar spine degenerative joint disease (DJD) with degenerative disc disease (DDD), currently assigned "staged" ratings of 0 percent prior to January 31, 2008, 10 percent from January 31, 2008 to May 6, 2010, and 20 percent from May 6, 2010.

4.  Entitlement to a rating in excess of 10 percent for right knee DJD.

5.  Entitlement to a rating in excess of 10 percent for left knee DJD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1964 to September 1968, April 1970 to March 1980, and August 1980 to July 1988.  These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2005 (sinusitis and bilateral hip disability) and October 2008 (low back & knees) rating decisions by the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO).  A May 2012 rating decision increased the rating for the low back disability to 20 percent, effective May 6, 2010, assigned earlier effective dates for the awards of service connection for right and left knee disabilities, and increased the ratings for right and left knee disabilities to 10 percent, effective June 20, 2005.  In September 2014, the Veteran was scheduled for a videoconference hearing; he submitted a statement cancelling the request.


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran has chronic sinusitis which began in service and has persisted.

2.  The Veteran is shown to have degenerative arthritis of both hips which competent medical evidence relates to his duties in service.

3.  In May 2012, prior to the promulgation of a Board decision in the matters of the ratings for low back, right knee, and left knee disabilities, the Veteran requested that his appeal in such matters be withdrawn.



CONCLUSIONS OF LAW

1.  Service connection for sinusitis is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).  

2.  Service connection for bilateral degenerative hip arthritis is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).  

3.  The criteria for withdrawal of an appeal are met as to the claims seeking increased ratings for low back, right knee, and left knee disabilities; the Board has no further jurisdiction to consider an appeal in these matters.  38 U.S.C.A. §§ 7104,  7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the grants of service connection for sinusitis and for a bilateral hip disability below and the Veteran's expression of intent to withdraw his appeals in the other issues, further discussion of the impact of the VCAA in this case is not necessary.  

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (including arthritis), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for arthritis) following discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.


To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claims. 

Sinusitis

The Veteran's service treatment records (STRs) note complaints of sinus congestion, sinus cold, and sinus headaches.  In January 1974, sinus imaging showed findings compatible with frontal sinusitis.

A private treatment record dated in February 1990 notes an assessment of recurrent sinusitis.  In December 1998, the diagnosis was sinusitis.  In February 1999, the assessment was acute sinusitis and a cough.  A February 2000 record indicates sinus tenderness.  In March 2001, April 2002, September 2003, and January 2008, the assessment was again sinusitis.  A January 2009 record notes that the Veteran had sinus congestion for 3 days.  

A January 2011 VA treatment record notes that the Veteran complained of frequent sinus pressure and congestion.

On September 2012 VA examination, the examiner noted a diagnosis of sinusitis that had resolved.  The examiner opined that while the Veteran was treated for sinus congestion and headaches in service, that condition did not develop into a chronic condition, and specifically was not present on examination.  The examiner noted that private treatment records show that the Veteran has had multiple episodes of sinusitis, but that in the absence of current evidence of a chronic sinus condition, those episodes are considered acute and transient and did not develop into a chronic condition.  Accordingly, the examiner found it less likely than not that the Veteran has sinusitis related to his treatment for such in service.

A November 2012 VA treatment record notes that the Veteran was complaining of sinusitis.  He reported chronic allergies and sinus congestion.  The assessment was acute sinusitis/pharyngitis with underlying chronic allergies/sinus congestion.

It is reasonably shown that the Veteran has had chronic sinusitis diagnosed during the pendency of his claim.  Although a September 2012 VA examiner opined that the Veteran was not shown to have sinusitis on examination and thus did not have a chronic sinus disability, the Board notes that for purposes of establishing service connection, a current disability is shown if the claimed disability is shown when the claim is filed or is diagnosed at any time during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, a January 2008 private treatment record and a November 2012 VA treatment record note assessments of sinusitis (and a VA examiner identified underlying sinus congestion as chronic).  The Veteran's STRs also show a diagnosis of sinusitis.  

One way of substantiating a claim of service connection is by showing that the claimed disability became manifest in service, and has persisted since.  See 38 C.F.R. § 3.303(b).  Here, the Veteran has consistently reported onset of sinusitis in service and continuity of symptomatology since.  The evidence of record generally corroborates his accounts.  Sinusitis was diagnosed in service.  Less than 2 years following his discharge from service in July 1988. The Veteran was noted to have "recurrent [emphasis added] sinusitis."   Postservice treatment records from 1990 to 2012 show that he has continued to complain of, and receive treatment for, sinus problems/sinusitis.  

Although the September 2012 VA examiner opined that the Veteran did not have chronic sinusitis, that conclusion appears based primarily on the fact that sinusitis was not found on that examination.  Under governing caselaw, a current claimed disability is shown if such disability was diagnosed at any time during the pendency of the claim.  As noted above, sinusitis was diagnosed during the pendency of this claim.  

The Board finds no reason to question the Veteran's accounts, which are supported by the evidence of record.  Further, there is no probative evidence that directly contradicts his contentions.  Resolving any remaining reasonable doubt in the Veteran's favor, as required, the Board finds that he is shown to have a chronic sinusitis that became manifest in service and has persisted.  All of the requirements for establishing service connection are met; service connection for sinusitis is warranted.

Bilateral Hip Disability

The Veteran's STRs note an assessment of hip pain.

An August 2007 private treatment record notes that the Veteran reported hip pain.  A January 2009 private MRI report indicates that the Veteran had a soft tissue cyst on the left hip joint, consistent with ganglion cysts, synovial cysts or paralabral cysts; the right hip study at the time was normal. 

On October 2012 VA examination, bilateral degenerative arthritis of the hips was diagnosed.  The examiner noted that the Veteran developed bilateral hip pain from his regular duties (climbing and descending stairs) on a ship in service.  The examiner opined that such was at least as likely as not related to service, explaining that while the Veteran's leg pains were due to his lumbar spine DDD, his pains in and about the knee and hip joints were of a different etiology and were related to service.

The Veteran had complaints of hip pain in service and has a current diagnosis of arthritis of both hips.  What remains necessary to establish service connection for the bilateral hip disability is competent evidence of a nexus between such disability and his complaints and duties in service.  In October 2012, a VA physician related the Veteran's degenerative arthritis of both hips to his service, and specifically to his duties on ship, which included climbing and descending stairs on an aircraft carrier.  The physician cited to the factual record and included rationale for the opinion, distinguishing the Veteran's hip pain which he found to be related to the activities in service from leg pain which he found to be due to lumbar spine DDD.  The Board finds this opinion to be highly probative evidence.  As there is no medical opinion to the contrary, it is persuasive.  All criteria for establishing entitlement to service connection are met; service connection for degenerative arthritis of both hips is warranted. 

Withdrawal

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

In a written statement dated in May 2012, the Veteran withdrew his appeal in the matters of the ratings for low back, right knee, and left knee disabilities.  As he has requested withdrawal of his appeal in these matters, there is no allegation of error of fact or law with respect to these claims remaining for appellate consideration.  Accordingly, the Board does not have jurisdiction to further consider an appeal in these matters.


ORDER

Service connection for sinusitis and degenerative arthritis of both hips is granted.

The Veteran's appeal seeking increased ratings for low back, right knee, and left knee disabilities is dismissed.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


